           Case 5:20-cv-03171-SAC Document 6 Filed 08/18/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


FRANK JAMES BURNETT,

                Plaintiff,

                v.                                       CASE NO. 20-3171-SAC

JEFF EASTER, et al.,

                Defendants.


                                             ORDER

        Plaintiff, Frank James Burnett, who is currently detained at the Sedgwick County Adult

Detention Center in Wichita, Kansas, brings this civil rights case against Sedgwick County

Sheriff Jeff Easter and the Sedgwick County District Court Judges. On June 26, 2020, the Court

entered an Order (Doc. 3) denying Plaintiff’s motion for leave to proceed in forma pauperis,

finding Plaintiff is subject to the “three-strikes” provision under 28 U.S.C. § 1915(g), and

granting Plaintiff until July 17, 2020, in which to pay the filing fee in this case.          The Court

examined the Complaint and found no showing of imminent danger of serious physical injury.

The Court’s order provided that “[t]he failure to submit the fee by that date will result in the

dismissal of this matter without prejudice and without additional prior notice.” On July 10,

2020, the Court entered an Order (Doc. 5) granting Plaintiff an extension of time to August 17,

2020, to submit the filing fee. That order also provided that “[t]he failure to submit the fee by

that date will result in the dismissal of this matter without prejudice and without additional prior

notice.” Plaintiff has failed to pay the filing fee by the deadline set forth in the order.

        Rule 41(b) of the Federal Rules of Civil Procedure “authorizes a district court, upon a

defendant’s motion, to order the dismissal of an action for failure to prosecute or for failure to


                                                   1
           Case 5:20-cv-03171-SAC Document 6 Filed 08/18/20 Page 2 of 2




comply with the Federal Rules of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F.

App’x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as

permitting district courts to dismiss actions sua sponte when one of these conditions is met.” Id.

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003)). “In addition, it is well established in this circuit that a district court is

not obligated to follow any particular procedures when dismissing an action without prejudice

under Rule 41(b).” Young, 316 F. App’x at 771–72 (citations omitted).

        The time in which Plaintiff was required to submit the filing fee has passed without a

response from Plaintiff. As a consequence, the Court dismisses this action without prejudice

pursuant to Rule 41(b) for failure to comply with court orders.

        IT IS THEREFORE BY THE COURT ORDERED that this action is dismissed

without prejudice pursuant to Fed. R. Civ. P. 41(b).

        IT IS SO ORDERED.

        Dated August 18, 2020, in Topeka, Kansas.



                                                s/ Sam A. Crow
                                                SAM A. CROW
                                                U. S. Senior District Judge




                                                   2
